Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of wagering or fundamental economic practice and the mathematical relationship or formula guiding wagering.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than mere instructions to implement the idea on a computer, and/or recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Please see recent Supreme Court decision Alice Corp. Pty. Ltd. V. CLS Bank International for guidance.

Claim 1 is an independent claim directed to a wagering machine.  Products fall within statutory categories of invention (Step 1: YES).

The claims are then analyzed to determine whether it is directed to an exception.  In this case, the claims are drawn the commercial practice or fundamental economic practice of the abstract idea of wagering.  The administration of the wagering game includes the steps of defining/displaying a game, accepting a wager, providing a random outcome, and determining a winner or loser.

manage a first prize pool based on a plurality of wagers represents the wagering step of accepting a wager.
manage a second prize pool based on a plurality of back-bet wagers represents the wagering step of accepting a wager.
distribute an award from the first prize pool represents the wagering step of determining a winner or loser.
automatically distribute an award from the second prize pool represents the wagering step of determining a winner or loser.
(Step 2A, prong one: YES)


The claims are then analyzed to determine whether the claims recite addition elements that integrate the judicial exception into a practical application.  In this case, the claims recite
a communication interface, 
electronic gaming machines (EGMs), 
user computational devices, 
a processor and 
computer memory 
The above elements are merely parts of a generic computer network.  
(Step 2A, prong two: NO)

Viewing the limitations individually, 
The physical components of a generic computer such as memory do not make the claims less abstract, nor do they meet the “significantly more” criterion.
The individual steps of the abstract idea also do not meet the “significantly more” criterion.
Viewing the limitations as a combination, the claim simply instructs the practitioner to implement the concept of an electronic method of gaming with routine, conventional activity specified at a high level of generality in a particular technological environment.  When viewed either as individual limitations or as an ordered combination, the claim as a whole does not add significantly more to the abstract idea of an electronic method of gaming.
(Step 2B: NO). The claim is not patent eligible.
Claims 2-20 have been considered each as whole claim as to the abstract idea and the “significantly more” criterion.  While being more specific, the limitations did not make the claims less abstract nor provide “significantly more” to the claims to make them patent eligible.
	
Allowable Subject Matter
Claims 1-20 are rejected under 35 USC 101, but would be allowable if the 101 rejection was resolved.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites an EGM network including a second prize pool based on a plurality of back-bet wagers placed at the plurality of user computational devices.  While there is some art cited with back-bet wagers, there is not much detail in how the back-bet wagers are being implemented.  The cited prior art does not show or teach the full limitations of claim 1.  Claims 2-20 are dependent upon claim 1.
The current application is a divisional in response to a restriction requirement in the parent application.  Double patenting does not apply. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A CUFF/Primary Examiner, Art Unit 3715